548 F. Supp. 1268 (1982)
In re AIR CRASH DISASTER NEAR NEW ORLEANS, LOUISIANA, ON JULY 9, 1982.
No. 516.
Judicial Panel on Multidistrict Litigation.
October 7, 1982.
As Corrected October 25, 1982.
Before ANDREW A. CAFFREY, Chairman, and ROY W. HARPER, CHARLES R. WEINER, EDWARD S. NORTHROP, ROBERT H. SCHNACKE, FRED DAUGHERTY, and SAM C. POINTER, JR., Judges of the Panel.

TRANSFER ORDER
PER CURIAM.
The Panel having ruled from the bench at the hearing held on this matter that the actions in this litigation raise common questions of fact and that their centralization in the Eastern District of Louisiana pursuant to 28 U.S.C. § 1407 will best serve the convenience of the parties and witnesses and promote the just and efficient conduct of the litigation.
IT IS ORDERED that the action listed on the following Schedule A and pending in the Southern District of Florida be, and the same hereby is, transferred pursuant to Section 1407 to the Eastern District of Louisiana and, with the consent of that court, assigned to the Honorable Adrian G. Duplantier for coordinated or consolidated pre-trial proceedings with the actions already pending there and listed on Schedule A.

SCHEDULE A

Eastern District of Louisiana
Gabriel N. Trahan, Jr., et al. v. Pan American World Airways, et al., C.A. No. 82-2934
Opal Bode, et al. v. Pan American World Airways, et al., C.A. No. 82-2968
Paul A. Fenn, et al. v. Pan American World Airways, et al., C.A. No. 82-2967
Dorris Vidrine, et al. v. Pan American World Airways, Inc., et al., C.A. No. 82-3027
Judy Pregeant, et al. v. Pan American World Airways, Inc., et al., C.A. No. 82-3054
*1269 Norwood Fitzgerald, et al. v. Pan American World Airways, Inc., C.A. No. 82-3082
Percy Edward Hood, et al. v. Pan American World Airways, Inc., C.A. No. 82-3083
Timothy Casey, et al. v. Pan American World Airways, Inc., C.A. No. 82-3084
Nicki Schiefelbein Delapasse, et al. v. Pan American World Airways, Inc., C.A. No. 82-3085
Robert Guillory v. Pan American World Airways, Inc., C.A. No. 82-3064
Opal Bode, et al. v. Pan American World Airways, Inc., et al., C.A. No. 82-3121
Joseph C. Iverstine, Sr., et al. v. Pan American World Airways, Inc., et al., C.A. No. 82-3127

Southern District of Florida
Beau Edmonds, et al. v. Pan American World Airways, Inc., C.A. No. 82-1486-JE